DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed April 18th, 2022, with respect to specification and claim objections and 112 rejections have been fully considered and are persuasive.  The specification and claim objections and 112 rejections have been withdrawn. 
In regards to the regards to the drawing objections, there was no arguments or changes made for the drawings in the response filed April 18th, 2022.  However, an examiner’s amendment has been made to overcome the drawing objections, which will follow below.  
Applicant's arguments, see Pages 10-16, filed April 18th, 2022, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Maze, 42851, on May 13, 2022.
The application has been amended as follows: 
The specification will be amended as follows:
[0012] 		Controller 100 is operatively in communication with position sensors 40, navigator 
12, and arm actuators 31 (Fig. 3) and may comprise a microprocessor and associated memory which do not need to be illustrated for one of ordinary skill to understand the claimed invention.  Typically, controller 100 is adapted to track and autonomously navigate to intended subsea inspection object 2 using data from position sensors 40 along with a priori knowledge of the intended subsea inspection object 2 which has been supplied to controller 100. Controller 100 typically issues one or more commands to navigator 12 to drive and position subsea vehicle 1 subsea such that an appropriate orientation of subsea vehicle 1 to the intended subsea inspection object 2, and distance between subsea vehicle 1 and the intended subsea inspection object 2, is maintained which is appropriate for inspection of intended subsea inspection object 2. The orientation and distance may further be influenced by safety requirements of the intended subsea inspection object 2. In certain embodiments, one or more transducers 103-105 may be present and used to help with position sensors 40 and/or inspection sensor probes. By way of example and not limitation, transducers 103-105 may be optical sensors such as still cameras or video cameras, cathodic protection probes, x-ray transducers, ultrasound (UT) sensors, or magnetic flux sensors, or the like, and can be used to perform surveys of subsea inspection object 2.
[0014] 		In certain embodiments, inspection data gatherer 201 is present and operatively in 
communication with inspection sensor probe 20 via an interface to inspection sensor probe 20. Inspection data gatherer 201 typically comprises a data processor, e.g. processor and memory and data transceiver illustrated as unit 202, to provide data to and receive data from an external data receiver (not shown in the figures). In other embodiments, controller 100 is operatively in communication with inspection sensor probe 20 via the interface to inspection sensor probe 20.
[0017]		In the operation of exemplary methods, referring back to Fig. 1, subsea vehicle 
1, which is as described above, may be used to support inspection of underwater objects 2 by deploying subsea vehicle 1 using controller 100 by supplying controller 100 with spatial knowledge of intended inspection object 2 useful for autonomous subsea navigation. Once supplied, controller 100 is used to navigate subsea vehicle 1 to a position subsea proximate intended inspection object 2. In doing so, controller 100 may issue one or more commands to navigator 12 such as to submerge subsea vehicle 1 underwater and/or to autonomously command subsea vehicle 1 to follow a path subsea defined by a traversal of subsea vehicle 1 subsea from its current position to intended subsea inspection object 2.
[0018] 		Once proximate intended subsea inspection object 2, controller 100 typically initiates a positioning process by issuing one or more commands to navigator 12 to position the subsea vehicle 1 near intended subsea inspection object 2. Navigator 12 then selectively controls propulsion system 11, which typically comprises a propeller, to maintain a desired orientation of subsea vehicle 1 with respect to inspection target object 2. The positioning process may further comprise controller 100 issuing one or more commands to deploy position sensor 40 such as by moving its associated deployable semi-rigid arm 30 using arm actuator 31 and gather data representative of a current position subsea of subsea vehicle 1 relative to inspection target object 2 from position sensor 40. Position sensor 40 is typically used to detect the position of inspection target object 2 so subsea vehicle 1 can stay above inspection target object 2 while "flying" or "swimming."
[0019]		 In addition, inspection sensor probe 20 may be deployed by using its associated 
arm actuator 31 to a position suitably located to gather data in support of inspection requirements associated with inspection target object 2 and data then gathered, e.g. by controller 100 or inspection data gatherer 201. The position subsea of subsea vehicle 1 relative to inspection target object 2 may comprise a location where inspection sensor probe 20 is close to or lightly touching inspection target object 2.
[0020] 		Controller 100 typically then uses the data representative of the current position 
subsea of subsea vehicle 1 relative to inspection target object 2 issue one or more commands to navigator 12 to maintain the orientation of subsea vehicle 1 with respect to inspection target object 2 while inspection data are being gathered.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art of record is Kimura et al. (US 2014/0230713; hereinafter Kimura) in view of McCoy et al. (US 20100042357; hereinafter McCoy).  Kimura in view of McCoy teach of a subsea vehicle for supporting inspection of underwater objects while underway, comprising:
a. a body, comprising:
i. a propulsion system;
ii. a navigator operatively in communication with the propulsion system;
b. an inspection sensor probe, adapted to function when proximate to an underwater structure or when touching an underwater structure;
c. an inspection sensor probe actuator, the inspector sensor probe movably connected to the inspector sensor probe actuator;
d. a set of independent, separate deployable semi-rigid arms;
e.  a set of arm actuators operatively connected to the set of deployable semi- rigid arms, each arm actuator of the predetermined set of arm actuators associated with a corresponding deployable semi-rigid arm of the set of independent, separate deployable semi-rigid arms;
f. a position sensor …; and
g. a controller operatively in communication with the position sensor, the arm actuator, and the navigator.

However, Kimura in view of McCoy do not teach of a position sensor adapted to sense a position of the inspection sensor probe relative to the body, the position sensor disposed at a distal end of its associated deployable semi-rigid arm.  While a position sensor is present in both Kimura and McCoy, and that it is taught to determine the position of a arm or a sensor from a distance sensor, there is no reference of the sensor being on a distal end of a deployable semi-rigid arm.  The combination of the sensor being on a distal end of a deployable semi-rigid arm and determining the position of the sensor probe relative to the body was not found and no reasonable combination of these features was found. Therefore, the claim is allowable.
In regards to claim 10, the claim recites analogous subject matter to claim 1, and is therefore allowable.  
In regards to claims 2-9 and 11-14, the claims are dependent upon an allowable claim and are therefore allowable.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dailey et al. (US 5857648) discloses of a sensor on an arm that can detect a position of a sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663